Citation Nr: 1627007	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from May 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's diabetes mellitus with erectile dysfunction has required insulin and a restricted diet, but has not required avoidance of strenuous occupational and recreational activities to control his diabetes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in September 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for diabetes mellitus was originally established in an October 2002 rating decision, with a 20 percent disability rating assigned.  In July 2009, the Veteran initiated the present claim for an increased disability rating.  The Board notes the Veteran is already in receipt of separate ratings for diabetic neuropathy   of the upper and lower extremities.  Thus, symptomatology associated with those disabilities cannot be considered when evaluating the Veteran's diabetes.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent disability rating is warranted when diabetes requires the use of insulin or oral hypoglycemic agent   and a restricted diet.  In order to warrant a higher 40 percent disability rating,        the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  The criteria for even higher rating include the requirements for the 40 percent rating plus additional symptomatology, to include ketoacidosis   or hypoglycemic reactions.  Importantly, the criterion of regulation of activities    for control of diabetes mellitus is required for each rating above 20 percent.  "Regulation of activities" is defined as avoidance of strenuous occupational         and recreational activities, and medical evidence is required to support that such avoidance is medically necessary.  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007).  Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

A review of the record shows that, while the Veteran's diabetes requires insulin and  a restricted diet, regulation of activities is not medically necessary to control his diabetes such that a rating in excess of 20 percent is warranted.  See Camacho, 21 Vet. App. at 366-67.  In this regard, a VA examiner in January 2015 noted that the Veteran's diabetes mellitus does not require restrictions on the Veteran's activities to prevent hypoglycemia.  Moreover, the September 2009 VA examiner noted that the Veteran was walking 30 minutes up to five times per week to counter his diabetes symptoms; there was no indication in the VA examination or elsewhere in the record that the Veteran was restricted in his activities.   

Ongoing treatment notes support the examiner's findings, as they are negative for instructions to avoid strenuous occupational and recreational activities because of diabetes.  On the contrary, as recently as March 2015, at which time the Veteran was noted to have poorly controlled diabetes mellitus, he was encouraged to undertake regular exercise and maintain a healthy diet.  The Veteran has had ongoing treatment through VA, and much of his treatment appears to be related to monitoring his blood sugar properly and maintaining a healthy diet and exercise regimen.  During his diabetes self-management class in August 2009, he was encouraged to walk regularly to help with his symptoms.  In sum, treatment  records show that activity was generally advised or encouraged, and do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  

The September 2009 and January 2015 VA examiners both noted that the Veteran has never had ketoacidosis or hypoglycemic reactions, has not been hospitalized, sees diabetic care providers two to three times each year, and does not have vascular consequences, hypertension, or renal failure due to diabetes. 

In sum, the evidence shows that, even during times of poor control, the Veteran's diabetes mellitus has not required regulation of activities to warrant a disability rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating at any time during the course of the appeal. 

The Board is cognizant that the Veteran has also been diagnosed with erectile dysfunction, as noted by the September 2009 and January 2015 VA examiners.  However, the criteria for a separate compensable rating have not been met.  In this regard, a review of VA treatment records since May 2002 is negative for any findings of deformity of the penis.  To receive a compensable rating under Diagnostic Code 7522 (2015) there must not only be erectile dysfunction, but also be competent evidence of a penile deformity, which is not shown here.  38 C.F.R. § 4.115b (2015), Diagnostic Code 7522.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.  The Board notes that the Veteran is receiving special monthly compensation for the loss of use of a creative organ as of August 26, 2004.  

Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria specifically describe the Veteran's disability level and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  In any event, the evidence also does not suggest that the Veteran's diabetes  has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, or that the Veteran has been frequently hospitalized as a result of this condition.  Moreover, the VA examiners found no impact from diabetes mellitus on the Veteran's occupational functioning.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); see also Thun, 22 Vet. App. 111.

Finally, in May 2015 the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran has not appealed the effective date for this award, and the issue is not before the Board.  Moreover, in a February 2009 VA general medical examination the Veteran expressly stated that his diabetes mellitus was not the cause of his unemployment.  Later in his September 2009 VA examination he reported that he stopped working in 2006 due to prostate cancer.  Thus, a claim for a TDIU based solely on diabetes mellitus has not been raised by the record and no further action is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


